

EXHIBIT 10.6




PERFORMANCE SHARE AGREEMENT




THIS AGREEMENT is entered into as of December 7, 2015, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”).


WHEREAS, the Company maintains the Joy Global Inc. 2007 Stock Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement. Capitalized terms used and not otherwise defined in this
Agreement have the meanings given to them in the Plan, and


WHEREAS, the Employee has been selected by the Committee to receive an award of
Performance Shares under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee, as
follows:


1.Terms of Award. The following terms used in this Agreement shall have the
following meanings:


(a)
The “Target Number of Performance Shares” is .



(b)
The “Performance Shares Earned” shall be the number of Performance Shares earned
by the Employee determined in accordance with (1) the provisions of
Exhibit 1, which is attached to and forms a part of this Agreement, and (2)
Section 7(a).



(c)
The “Award Cycle” is the period beginning on the first day of the Company’s
fiscal year 2016 and ending on the last day of the Company’s fiscal year 2018.



2.Award.


(a)
Subject to the terms of this Agreement and the Plan, the Employee is hereby
granted the Target Number of Performance Shares set forth in Paragraph 1(a). The
award is a Qualified Performance-Based Award.



(b)
Employee agrees to comply with the Company’s Senior Leadership Team Stock
Ownership Policy, which is attached as Exhibit 2, with respect to this award.



(c)
If for any reason the Employee does not acknowledge and accept this Agreement by
5:00 p.m. Milwaukee time on November 15, 2016, then (1) the Employee shall be
considered to have declined the grant of the Performance Shares, (2) the


1



--------------------------------------------------------------------------------



Company’s grant of the Performance Shares shall be deemed automatically
rescinded and the Performance Shares shall be null and void and (3) the
Employee’s acceptance of this Agreement after such time shall have no legal
effect and the Company shall not be bound by any such acceptance.


3.Distribution of Awards. The Company shall distribute to the Employee one share
of Common Stock (or cash equal to the Fair Market Value of one share of Common
Stock) for each Performance Share Earned. Subject to Paragraph 7, Performance
Shares Earned shall be distributed solely in shares of Common Stock, solely in
cash based on the Fair Market Value of the Common Stock, or in a combination of
the two, as determined by the Committee in its sole discretion, except that any
fractional share of Common Stock will be rounded to the nearest whole share.


4.Time of Distribution. Except as otherwise provided in this Agreement, shares
and/or cash distributable in respect of Performance Shares Earned in accordance
with the provisions of Paragraph 3 will be distributed on January 11, 2019, or
such earlier date that is as soon as practicable after the end of the Award
Cycle but no more than 30 days earlier. In no event may the Employee designate
the taxable year of payment.


5.Termination of Employment Due to Retirement, Disability, Death, or Involuntary
Termination of Employment Without Cause During Award Cycle. If the Employee
experiences a Termination of Employment during the Award Cycle because of the
Employee’s Retirement, disability, death, or involuntary Termination of
Employment without Cause, the Employee shall be entitled to a portion of the
Performance Shares Earned in accordance with Exhibit 1, determined at the end of
the Award Cycle. Such portion shall equal the number of Performance Shares
Earned that would have been earned by the Employee had the Employee remained
employed through the end of the Award Cycle (determined in accordance with
Exhibit 1), multiplied by the quotient equal to (A) the number of full fiscal
months the Employee was employed during the Award Cycle divided by (B) the total
number of fiscal months in the Award Cycle.


6.Other Termination of Employment During Award Cycle. If the Employee
experiences a Termination of Employment during the Award Cycle for any reason
other than the Employee’s Retirement, disability, death, or involuntary
Termination of Employment without Cause, the award granted under this Agreement
will be forfeited on the date of such Termination of Employment; provided,
however, that in such circumstances the Committee, in its discretion, may
determine that the Employee will be entitled to receive a pro rata or other
portion of the Performance Shares Earned, determined at the end of the Award
Cycle.


7.Change in Control. If a Change in Control occurs during the Award Cycle, and
the Employee has not experienced a Termination of Employment before the Change
in Control, the following provisions shall apply:


(a)
The Employee shall be entitled to the Performance Shares Earned that would have
been earned by the Employee had the Employee remained employed through the


2



--------------------------------------------------------------------------------



end of the Award Cycle in accordance with Exhibit 1 if the Performance Goal set
forth in Exhibit 1 had been achieved, except that, if more than half of the
Award Cycle has elapsed as of the date of the Change in Control, the Employee
shall, if greater, be entitled to the Performance Shares Earned as of the date
of the Change in Control (based on the Average Return on Equity for the Award
Cycle through and including such date).


(b)
Notwithstanding the provisions of Paragraph 3, (i) if the Performance Shares
Earned under Paragraph 7(a) are not assumed or substituted by the successor to
the Company (or an affiliate), such Performance Shares shall be converted to a
non-forfeitable right to receive an amount in cash equal to the Fair Market
Value of one share of Common Stock on the date of the Change in Control times
the number of Performance Shares Earned, and, unless the Company elects to
terminate this Award (to the extent permitted by section 409A of the Code), the
Award will be accumulated with interest from the date of the Change in Control
until the payment date at a rate of 120 percent of the Federal mid-term rate (as
in effect under section 1274 of the Code for the month in which the Change in
Control occurs), and such amount shall be paid at the time of payment specified
under Paragraph 4; and (ii) if the Performance Shares Earned under Paragraph
7(a) are assumed or substituted, such Performance Shares shall be converted to
restricted stock units (in an amount equal to the number of Performance Shares
Earned, adjusted under Paragraph 15), which shall become non-forfeitable if the
Employee remains employed until the last day of the Award Cycle or until the
award becomes non-forfeitable under Paragraph 5, or, if, during the remainder of
the Award Cycle, the Employee incurs a Termination of Employment by the Company
without Cause (and, in such case, the Award shall become non-forfeitable without
proration), and in each case the restricted stock units, to the extent
non-forfeitable, shall be settled at the time specified under Paragraph 4 in
cash or shares.



(c)
Distributions to the Employee under Paragraph 3 shall not be affected by
payments under this Paragraph 7, except that before distributions are made under
Paragraph 3, and after all computations required under Paragraph 3 have been
made, the number of Performance Shares Earned by the Employee shall be reduced
by the number of Performance Shares Earned with respect to which payment was
made to the Employee under this Paragraph 7.



(d)
The Employee shall not be required to repay any amounts to the Company on
account of any distribution made under this Paragraph 7 for any reason,
including failure to achieve the Performance Goal, other than as provided in
Paragraph 8.



8.    Event of Restatement.



3



--------------------------------------------------------------------------------



(a)
If the Company restates any previously issued financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any applicable financial reporting requirement under the federal securities
laws:



(i)
the Employee shall pay to the Company any gain the Employee received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Employee would have received less gain based upon
the restated financial results, and “gain” for this purpose shall include the
proceeds of any sale of stock of the Company, after the award has been settled;
and



(ii)
the amount of the award under this Agreement shall be reduced to the extent,
determined by the Board or Committee, such amount would have been lower based
upon the restated financial results.



(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including, to the extent permitted by law, seeking direct
repayment from the Employee, withholding such amount from other amounts owed by
the Company to the Employee (or with respect to the Employee), and causing the
cancellation of any outstanding incentive award.



(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement as described in this Paragraph 8 shall be final and
conclusive. This Paragraph 8 does not affect the Company’s ability to pursue any
and all available legal rights and remedies under governing law.



9.Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company, its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the Plan, any benefits distributable to the Employee under this
Agreement that are not distributed at the time of the Employee’s death shall be
distributed at the time and in the form determined in accordance with the
provisions of this Agreement and the Plan to the beneficiary designated by the
Employee in writing filed with the Committee in such form and at such time as
the Committee shall require. If the Employee fails to designate a beneficiary
prior to his or her death, or if the designated beneficiary of the Employee dies
before the Employee dies or before complete distribution of the amounts
distributable under this Agreement, the amounts to be distributed under this
Agreement shall be distributed to the legal representative or representatives of
the estate of the last to die of the Employee and the beneficiary.


10.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement are final and binding.

4



--------------------------------------------------------------------------------





11.Plan Terms. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Employee from the office of the Secretary of the
Company.


12.    Confidential Information; Noncompetition; Nonsolicitation. Nothing in
this Agreement limits the Company’s or its Affiliates’ rights with respect to
the protection of trade secrets, confidential information, or customer or
employee relationships as may be provided under law or under any other policy,
code of ethics, employee handbook, or agreement between the Company or its
Affiliates and the Employee. Instead, the covenants below shall supplement and
be independent of any such rights. Each of the covenants below protects separate
interests and is to be interpreted and applied independently of each other as
well as any other covenant contained in this Agreement.
(a)
Employee Acknowledgments.



(i)
The Employee acknowledges that he or she will receive Confidential Information
(as defined in Paragraph 12(b) below) in connection with his or her employment.
The Employee also acknowledges that his or her employment may place him or her
in contact, and in a position of trust, with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such Confidential Information and customer
relationships are of substantial value to the Company and its Affiliates, that
this award of the Performance Award is designed to induce the Company and its
Affiliates to share Confidential Information with the Employee and to further
create incentives for the Employee to develop goodwill through customer
relationships, and that it is reasonable for the Company to seek to prevent the
Employee from giving competitors unfair access to Confidential Information and
customer relationships.



(ii)
The Employee acknowledges that the Company and its Affiliates have
multi-national operations and competitors.



(b)
Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that is not public knowledge (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and examples of such Confidential Information
include, without limitation: product design information; product specifications
and tolerances; manufacturing processes and methods; information regarding new
product or new feature development; information regarding how to satisfy


5



--------------------------------------------------------------------------------



particular customer needs, expectations, and applications; information regarding
strategic or tactical planning; information regarding pending or planned
competitive bids; information regarding costs, margins, and methods of
estimating; and information regarding key employees.


(c)
Use and Disclosure of Confidential Information. Except on behalf of the Company
or its Affiliates as may be required to discharge the Employee’s duties or with
the prior written consent by the President or an Executive Vice President of the
Company or as otherwise required by law or legal process, the Employee shall not
use, communicate, divulge, or disseminate Confidential Information at any time
during or after the Employee’s employment for so long as such use or disclosure
of the Confidential Information would reasonably be likely to result in a
competitive disadvantage to the Company or its Affiliates.



(d)
Company Property. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
Employee shall deliver to the Company, or the applicable Affiliate, without
further demand, all such items and any copies thereof which are then in his or
her possession or under his or her control.



(e)
Noncompetition. Prior to and through an eighteen-month period following the
Termination of Employment date, the Employee will not, within the geographic
area where the Company or any of its Affiliates do business, except upon prior
written permission signed by the President or an Executive Vice President of the
Company, work for, consult with, or advise, directly or indirectly, as an
employee, consultant, owner, partner, member, director, or officer, or make
passive investments of more than three percent of the equity in, or otherwise
engage in business with, any of the following, in a capacity where the
Employee’s use of the goodwill described above in Paragraph 12 (a)(i) or
knowledge of trade secrets or other Confidential Information of the Company or
any of its Affiliates would reasonably be likely to place the Company or any of
its Affiliates at a competitive disadvantage: (i) the companies set forth on
Exhibit 3, which are acknowledged by the Employee and the Company to be
competitors of the Company or its Affiliates, or any of their successors or
assigns; or, (ii) an entity controlled by, controlling or under common control
with any company described in clause (i). Exhibit 3 is attached to and forms a
part of this Agreement.



(f)
Nonsolicitation of Personnel. Prior to and through a two-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly


6



--------------------------------------------------------------------------------



(i) solicit or induce for employment, or engagement as an independent
contractor, on behalf of any individual or organization, or (ii) be involved in
any way on behalf of any individual or organization in the hiring process of,
any Company Employee. For purposes of this Paragraph 12(f), a “Company Employee”
is any person (other than any personal assistant hired to work directly for the
Employee) who, at the time of such activity, is employed, or engaged as an
independent contractor, by the Company or any of its Affiliates or was so
employed or engaged within the previous three months.


(g)
Nonsolicitation of Customers. Prior to and through a one-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly, endeavor to entice away from Company or any of its Affiliates, any
person, firm, corporation, partnership or entity of any kind, if (i) such person
or entity is a customer of the Company or any of its Affiliates, or was a
customer of the Company or any of its Affiliates within one year prior to the
Termination of Employment date, and (ii) (A) the Employee regularly performed
services for, or regularly dealt with, or regularly had contact with such
customer on behalf of the Company or any of its Affiliates, or (B) the Employee
obtained knowledge, as a result of his or her position with the Company or any
of its Affiliates, which would be beneficial to Employee’s efforts to convince
such customer to cease doing business with the Company or any of its Affiliates,
in whole or in part.



(h)
Noninterference with Business Relationships. Prior to and through a one-year
period following the Termination of Employment date, the Employee will not,
directly or indirectly, disrupt, or attempt to interfere with or disrupt, the
business relationship between the Company or any of its Affiliates and any of
its customers, suppliers, or employees.



(i)
Expiration of the Performance Award. In the event of a breach of any of the
Employee’s covenants under this Paragraph 12, the entire Performance Award shall
immediately expire as of the date of such breach. The Employee acknowledges and
agrees that such expiration is not expected to adequately compensate the Company
and its Affiliates for any such breach and that such expiration shall not
substitute for or adversely affect the remedies to which the Company or any of
its Affiliates is entitled under Paragraph 12(j), at law, or otherwise.



(j)
Remedies. In the event of a breach of any of the Employee’s covenants under this
Paragraph 12, the Employee shall return to the Company any Common Stock obtained
under this Agreement in exchange for the purchase price (if any) the Employee
paid for such Common Stock. If the Employee has sold, transferred, or otherwise
disposed of Common Stock obtained under this Agreement, the Company shall be
entitled to receive from the Employee a cash payment equal to the fair market
value of the Common Stock on the date of sale, transfer, or other disposition
minus the purchase price (if any) paid by the Employee. Furthermore,


7



--------------------------------------------------------------------------------



in the event of a breach of any of the Employee’s covenants under this Paragraph
12, it is understood and agreed that the Company and any of its Affiliate(s)
that employed the Employee shall be entitled to injunctive relief, as well as
any other legal or equitable remedies that may be available. The Employee
acknowledges and agrees that the covenants, obligations and agreements of the
Employee in Paragraphs 12(a), (b), (c), (d), (e), (f), (g), and (h) of this
Agreement independently relate to special, unique and extraordinary matters and
that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, the Employee agrees that the Company and
any of its Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations, or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.


(k)
Jurisdiction. With respect to all disputes under this Paragraph 12, the Company
and the Employee hereby irrevocably submit to the exclusive jurisdiction of the
federal and state courts in the state or jurisdiction where the Employee’s
primary office is located (or, if litigation is brought after the Termination of
Employment date, where the Employee’s most recent primary office was located),
except if such location is outside of the United States, the Company and the
Employee hereby irrevocably submit to the exclusive jurisdiction of the federal
and state courts in Delaware. The parties hereto hereby irrevocably agree that
(i) the sole and exclusive appropriate venue for any suit or proceeding relating
to such matters shall be in such a court, (ii) all claims with respect to any
such matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 12.

    
(l)    Additional Acknowledgements. The Employee acknowledges that:


(i)
the limitations as to time, geographical area, and scope of activity to be
restrained by Paragraph 12 are reasonable and acceptable to the Employee, and do
not impose any greater restraint than is reasonably necessary to protect the
trade secrets and other Confidential Information, goodwill, and other legitimate
business interests of the Company and its Affiliates; and




8



--------------------------------------------------------------------------------



(ii)
the performance by the Employee of the covenants and agreements contained
herein, and the enforcement by the Company of the provisions contained herein,
will cause no undue hardship on the Employee.



13.Taxes and Withholdings. No later than the applicable distribution date for
any distribution of shares and/or cash made under Paragraph 3, the Employee
shall pay to the Company or make arrangements satisfactory to the Committee
regarding payment of any federal, state or local taxes, and any non-U.S. taxes
applicable to the Employee, of any kind required by law to be withheld upon such
distribution, and the Company shall, to the extent permitted or required by law,
have the right to deduct from any payment of any kind due to the Employee
federal, state, local and applicable non-U.S. taxes of any kind required by law
to be withheld upon such distribution.


14.No Shareholder Rights Before Settlement. The Employee shall not be entitled
to any privileges of ownership of shares of Common Stock with respect to this
award unless and until shares of Common Stock are actually delivered to the
Employee pursuant to this Agreement.


15.Adjustments. In the event of a stock split, spin-off, or other distribution
of stock or property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Performance Shares subject to the award shall be equitably
adjusted by the Committee as it determines to be appropriate in its sole
discretion; provided, however, that the number of Performance Shares subject to
the award shall always be a whole number. In the event of any other change in
corporate capitalization (including, but not limited to, a change in the number
of shares of Common Stock outstanding), or a corporate transaction, such as any
merger, consolidation, separation, or any partial or complete liquidation of the
Company, the number and kind of Performance Shares subject to the award may be
adjusted by the Board or Committee as the Board or Committee may determine to be
appropriate in its sole discretion; provided, however, that the number of
Performance Shares subject to the award shall always be a whole number. The
determination of the Board or Committee regarding any adjustment will be final
and conclusive.


16.Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Employee:    


If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile:    414-319-8510



9



--------------------------------------------------------------------------------



or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 16. Notice and
communications shall be effective when actually received by the addressee.


17.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.


18.Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.


19.Amendment. This Agreement may not be modified, amended or waived except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement. However, the
Company may terminate this award as set forth in Section 7(b).


20.Section 409A. If any distribution or settlement of a Performance Share
pursuant to the terms of this Agreement or the Plan would subject the Employee
to tax under Section 409A of the Code, the Company shall be entitled (but not
required) to modify this Agreement and/or the Plan (in each case, without the
consent of the Employee) in the least restrictive manner necessary in order to
comply with the provisions of Section 409A, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without any material diminution in
the value of the payments to the Employee.


21.Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.


22.Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.


23.Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.



10



--------------------------------------------------------------------------------



24.Nontransferability. Performance Shares are not transferable by the Employee,
whether voluntarily or involuntarily, by operation of law or otherwise, during
the Award Cycle, except as provided in the Plan. Any assignment, pledge,
transfer or other disposition, voluntary or involuntary, of the Performance
Shares made, or any attachment, execution, garnishment, or lien issued against
or placed upon the Performance Shares, except as provided in the Plan, shall be
void.


25.    Third-party Beneficiaries. Each of the Company’s Affiliates is considered
an intended third-party beneficiary under this Agreement. The provisions of this
Agreement extend to these third-party beneficiaries.


26.    Miscellaneous.


(a)
This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Employee at any time.



(b)
Nothing in this Agreement, or any other agreement with, or policy of the Company
or its Affiliates, is intended or interpreted to prohibit the Employee from
reporting possible violations of federal law or regulation to any government
agency or entity or making any disclosures that are protected under the
whistleblower provisions of federal law or regulation or otherwise cooperating
with any government inquiry, in each case without advance approval by or prior,
contemporaneous or subsequent notice to anyone in the Company or its Affiliates.



(c)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



(d)
The Employee acknowledges and agrees that the Company and its Affiliates will
process and retain certain personal data for the purposes of calculating awards,
monitoring performance conditions, and otherwise administering the Plan and
awards made under it, including but not limited to pay data relating to the
Employee, the Employee’s address and social security number, job title and
employment dates. The Employee hereby consents to such processing, and to the
sharing of such personal data with the Company, its Affiliates, advisers,
regulators and tax authorities, where appropriate, both within and outside the
European Economic Area.



IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.


                

11



--------------------------------------------------------------------------------



JOY GLOBAL INC.
[teddohenysignaturea03.jpg]
Edward L. Doheny II
President and Chief Executive Officer






EMPLOYEE






                
By: ________________________________
    

12



--------------------------------------------------------------------------------



EXHIBIT 1


PERFORMANCE MEASURES




1.
Purpose. This Exhibit sets forth the performance measures that will be applied
to determine the Performance Shares Earned by the Participant under the 2016
Performance Share Program (the “2016 Program”) under the terms of the
Performance Share Agreement entered into as of December 7, 2015.



2.
Performance Goal. The Performance Goal applicable to the Participant under the
2016 Program shall be average diluted earnings per share (EPS) for the three
year-cycle FY2016 through FY2018.



3.
Determination of Performance Shares Earned. The number of Performance Shares
Earned distributable to the Participant under this Agreement shall be determined
from Operating Leverage and Earnings Per Share for the three-year cycle FY2016
through FY2018, at the following levels.





 
Target EPS Achievement


Payout Factor
 
 
 
Minimum Payout
60%
0.25
 
 
 
Target Payout
100%
1.00
 
 
 
Maximum Payout
120%
1.50





Calculations will be interpolated for actual Target EPS achievements not
illustrated.



13



--------------------------------------------------------------------------------



EXHIBIT 2




SENIOR LEADERSHIP TEAM
STOCK OWNERSHIP POLICY






Members of the Company’s Senior Leadership Team shall be subject to the
following minimum ownership requirements for shares of the Company’s common
stock:
•
Each executive who is a member of the Senior Leadership Team is expected to
acquire and maintain common stock in the Company equal to 1.5 times his or her
annual salary. Until the 1.5 times annual salary requirement has been met, the
executive is required to retain shares of Common Stock having a market value at
least equal to 25% of the pre-tax compensation realized upon (A) any settlement
of Joy Global restricted stock units granted on December 7, 2015, (B) any
payment or distribution in respect of Joy Global performance awards granted on
December 7, 2015, (C) any exercise of Joy Global stock options granted on
December 7, 2015, or (D) any settlement of other Joy Global stock awards granted
on December 7, 2015. After the 1.5 times annual salary requirement has been met,
the executive is required to retain, at the retention rate specified in the
preceding sentence, a sufficient number of shares of Common Stock received by
the executive from subsequent settlements of restricted stock units, payments or
distributions of performance awards, exercises of stock options and settlements
of other stock awards (excluding, in each case, those granted before December 7,
2015 that are not similarly covered by this Stock Ownership Policy) as may be
necessary at that time to satisfy the 1.5 times annual salary requirement.

•
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock received in connection with equity awards granted on December 7, 2015 (A)
until the ownership requirement has been met or (B) after the ownership
requirement has been met, to the extent that the executive would no longer
satisfy the ownership requirement immediately following such sale, transfer or
other disposition.



•
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.


14



--------------------------------------------------------------------------------



EXHIBIT 3


COMPANIES




This Exhibit forms a part of the Performance Share Agreement entered into as of
December 7, 2015, between Joy Global Inc. and .


1.
Atlas Copco AB

2.
Caterpillar, Inc.

3.
Eickhoff Corporation

4.
Fletcher International or Fletcher Asset Management

5.
Longwall Associates, Inc.

6.
Sandvik AB

7.
SANY Group Co. Ltd.

8.
Taiyuan Heavy Industry Co., Ltd.

9.
Zhengzhou Coal Mining Machinery Group, Ltd.


15

